DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 3-6, 8-11, and 13-20 in the Request for Continued Examination filed on 06/10/2022.  Claims 2 and 12 are cancelled.  Claims 21-22 are newly added.
Claims 1, 3-11, and 13-22 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11, and 13-22 filed on 06/10/2022 have been considered but they are deemed to be moot in view of new grounds of rejection.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 2, “the plurality of clusters of users” should read “the plurality of clusters of the one or more users”;

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the computer application" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the plurality of cluster” in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the user of the plurality of users” in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the usage of the computer application” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “the user group” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.

Allowable Subject Matter
Claims 1, 3-10, and 21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fruchtman et al. (US 2014/0189102 A1).  Once the application is run by the user and moved to the foreground of the display, a “Viewer” usage type is assigned to the given user ([0012]).
Rodriguez Bravo et al. (US 2020/0387274 A1).  Monitor actions of a user at plural websites and determine interaction pattern based on the monitoring.
Chan et al. (US 2015/0373107 A1).  Observe application usage by the user to determine application usage patterns for the user ([0049]).
Sung et al. (US 2013/0262352 A1).  Analyze the user activity feature to classify a user activity pattern based on an activity pattern classifying model ([0009]).
Cohen et al. (US 10,942,834 B2).  Identifying user actions and usage of features of the application; training phase for each application associating detected features with identified unique identifier and analyzed events, clicks and text elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Kaylee Huang
10/14/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447